The Honorable Lloyd C. McCuiston, Jr. State Representative 1501 N. Golf Link Cove West Memphis, AR 72301-3867
Dear Representative McCuiston:
This is in response to your request for an opinion on the following question:
  Can a person serve on a college or university board and a municipal utility as described in A.C.A. §  14-201-105 simultaneously?
Assuming that this Code section applies to the particular utility commission in question, it is my opinion that the answer is "no." Subsection (c) of § 14-201-105 (Cum. Supp. 1991) states in relevant part:
  No member of the commission shall hold any elective or other appointive office under the municipal, county, state, or federal government while a member of the commission.
Although there appear to be no cases directly on point, it is my opinion that an elected or appointed member of the board of a college or university would in all likelihood fall within this prohibition. The Arkansas Supreme Court in the case of Starnesv. Sadler, 237 Ark. 325, 372 S.W.2d 585 (1963) determined that Article 5, Section 10 of the Arkansas Constitution prohibits a member of the General Assembly from serving as a member of the Board of Southern State College. Article 5, § 10 states that "[n]o Senator or Representative shall, during the term for which he shall have been elected, be appointed or elected to any civil office under this State." The Court would, in my opinion, in all likelihood similarly conclude that a college or university board member holds an "office under the . . . state . . . government" for purposes of § 14-201-105(c).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh